 
 
I 
108th CONGRESS
2d Session
H. R. 4828 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2004 
Ms. Watson (for herself and Mr. Burton of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to issue a rule banning children’s toys containing mercury. 
 
 
1.Toys containing mercury as banned hazardous products
(a)Product bannedNot later than 6 months after the date of enactment of this Act, the Consumer Product Safety Commission shall, pursuant to section 8 of the Consumer Product Safety Act (15 U.S.C. 2057), promulgate a rule under section 9 of such Act, declaring mercury-containing toys to be banned hazardous products under such Act.
(b)Definition of mercury-containing toysAs used in this Act, the term mercury-containing toy means any toy or other product that contains mercury and is designed primarily for, or marketed primarily to children.  
 
